Citation Nr: 1531625	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for dermatitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision issued by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2014, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  In March 2015, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2014). Therefore, the Board may properly consider such newly received evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected dermatitis affects at least 5 percent of his entire body.  In support of his contentions, in April 2010, he submitted photographs with skin problems on various body parts (associated with his VBMS file on February 13, 2014).  Also, during his June 2014 hearing, the Veteran testified that the VA examiner only examined his feet; however, he currently had tiny blisters on his chest, back, and belt line area in addition to his feet.  He reported that the blisters break open and leave scars on the affected parts of his body, including his legs, back, and feet.  He felt like his skin condition was getting worse with age.  At the time of his June 2012 VA examination, the examiner stated that less than 5 percent of the entire body was affected.  The examiner indicated that the skin disorder was manifested by a very faint redness lace-like pattern, which was not papular and was located on the posterior right leg.  In addition, the examiner noted that there was evidence of healed skin lesions to the bilateral feet and back.  However, it is unclear if the examiner included all recently affected body areas in the assessment that less than 5 percent of the Veteran's body was affected.  The examiner indicated that the Veteran reported that he had skin recurrences a couple of times a month.

The United States Court of Appeals for Veterans Claims (Court) has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In Ardison, the Court also held that an examination during a remission phase did not accurately reflect elements of a skin condition.  The Court, however, has held that a disorder reported to have become inflamed approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999). 

In March 2015, the Veteran submitted additional photographs showing large and open wounds on his legs, which may result in scarring.  The Veteran also testified that he had scarring.  The VA examiner did not describe any residual scarring, indicative that there was not any scarring at that time or it was not recorded.  

In light of the foregoing, the Veteran should be afforded a VA skin examination to determine the current level of severity of his dermatitis.  While it may not be possible to schedule the Veteran during an active flare-up, the examiner should review the photographs of record as well as any residual scarring/indications of prior active dermatitis with regard to the nature of the dermatitis as well as the percentage of the Veteran's total affected body area.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to determine the nature and extent of his service-connected dermatitis.  The examiner should review the record prior to examination.  This review should include a review of the two groups of photographs of record.  The first group are dated during the appeal period in April 2010, but associated in VBMS on February 13, 2014.  The second group was received in March 2015.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should describe the nature and severity of the Veteran's dermatitis, to include the percentage of the entire body and exposed areas affected as well as the type and frequency of therapy prescribed for such disability, to include whether such requires systemic therapy such as corticosteroids or other immunosuppressive drugs.  Any other functional limitations resulting from the Veteran's dermatitis should be described.

If the Veteran is not examined during a flare-up period where his back, chest, legs, and feet are affected, the examiner should ensure that he/she reviews the photographs of record as well as any residual scarring/indications of prior active dermatitis with regard to the nature and severity of the dermatitis as well as the percentage of the Veteran's total affected body area.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




